         Case 1:13-cv-00044-ER Document 20 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

INVIGOR GROUP LIMITED,
                              Plaintiﬀ,
                                                                ORDER
                – against –
                                                             13 Civ. 44 (ER)
KIT DIGITAL, INC.,

                              Defendant.


RAMOS, D.J.:
         On May 9, 2013, Judge Pauley stayed this case pending the bankruptcy

proceedings of Kit Digital in the U.S. Bankruptcy Court for the Southern District of New

York. Doc. 17. Since the reassignment of this case to this Court, no action has occurred

and the parties have ﬁled no status updates. Accordingly, the parties are directed to ﬁle a

joint status update by November 1, 2020.


It is SO ORDERED.


Dated:     October 2, 2020
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
